Citation Nr: 0925489	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-10 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for left ear hearing 
loss. 

3.  Entitlement to an initial rating for posttraumatic stress 
disorder (PTSD) in excess of 30 percent for the period prior 
to August 27, 2007, and in excess of 50 percent for the 
period beginning August 27, 2007.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1967 
to July 1969.  The Veteran's DD-214 verifies his status as a 
combat Veteran, specifically his receipt of the Combat 
Infantryman Badge (CIB).

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision the RO granted 
service connection for PTSD and assigned a 30 percent 
disability rating, effective May 9, 2006; and from an April 
2007 rating decision which denied service connection for a 
bilateral hearing loss. 

In a June 2008 supplemental statement of the case (SSOC), the 
RO increased the Veteran's evaluation for PTSD to a 50 
percent rating, effective August 27, 2007. The issue of 
entitlement to a higher disability evaluation based upon an 
initial grant of service connection remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 
Vet. App. 119 (1999).

As the Veteran has perfected an appeal as to the initial 
rating assigned for PTSD, the Board has characterized this 
issue in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings), 
which requires consideration of the evidence since the 
effective date of the grant of service connection.  As 
Fenderson requires that the claim not be construed as claim 
for increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) are not applicable to the 
present claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate right ear 
hearing loss was manifested during active service, was 
manifested within the first post-service year, or an organic 
disease of the nervous system (sensorineural hearing loss) 
developed as a result of an established event, injury, or 
disease during active service.

3.  The evidence of record does not demonstrate left ear 
hearing loss was manifested during active service, was 
manifested within the first post-service year, or an organic 
disease of the nervous system (sensorineural hearing loss) 
developed as a result of an established event, injury, or 
disease during active service.

4.  Prior to August 27, 2007, the Veteran's service-connected 
PTSD was manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms of depressed mood, anxiety, alcohol dependence, and 
sleeping problems.

5.  Since August 27, 2007, the Veteran's service-connected 
PTSD was manifested by reduced reliability and productivity 
due to disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships. 


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service, nor may service incurrence of a hearing loss be 
presumed. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Left ear hearing loss was not incurred in or aggravated 
by service, nor may service incurrence of a hearing loss be 
presumed. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The criteria for a rating in excess of 30 percent for 
PTSD prior to August 27, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

4.  The criteria for a rating in excess of 50 percent for 
PTSD beginning August 27, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims for PTSD and hearing loss in May 2006.  Thereafter, he 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in July 2006.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
adjudicated.  The RO issued a SSOC for the hearing loss 
claims in May 2008 and for the PTSD claim in June 2008.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was also provided in the July 2006 
letter.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment records and post-service VA treatment 
records have been obtained and associated with his claims 
file.  The Veteran has also been provided with VA medical 
examinations in July 2006, April 2007, and April 2008, to 
assess the current nature and etiology of his claimed PTSD 
and hearing loss.  The Board finds the case is adequately 
developed for appellate review.

Service Connection for Right and Left Ear Hearing Loss

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be established 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

In this case, the Veteran has claimed hearing loss as a 
result of acoustic trauma suffered while in service. 

Prior to November 1967, service departments used ASA units to 
record puretone sensitivity thresholds in audiometric 
measurement.  VA currently uses ISO (ANSI) units.  For 
purposes of comparison between the service audiometric data 
and more recent VA audiometric data, the table below shows 
the ASA measurements recorded in service, with the comparable 
ISO (ANSI) measurements in adjacent parentheses.  At the time 
of the veteran's May1967 induction physical examination, pure 
tone thresholds, in decibels, were noted as follows:


HERTZ

500
1000
2000
3000
4000
For ISO 
add
(+15)
(+10)
(+10)
(+10)
(+5)
RIGHT
0 (15)
0 (10)
0 (10)
--
10 (15)
LEFT
0 (15)
0 (10)
0 (10)
--
10 (15)

In the accompanying Report of Medical History, the Veteran 
indicated that prior to service, he had been employer for 
about a year as a bartender.  
According to a November 1968 health record, the Veteran 
complained of pain in the right ear when close to any loud 
noises, some hearing loss, and tinnitus.  In a December 1968 
treatment note, the Veteran reported a blast injury to the 
right ear, and, although improved, he continued to have pain 
with loud noises and felt his hearing had decreased on the 
right. 

In a May 1969 service treatment record, the Veteran continued 
to complain of pain in the right ear.  However, a June 1969 
audiogram revealed normal hearing and on the authorized 
audiological evaluation at the time of separation in June 
1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

In a VA progress note dated in November 2005 the physician 
noted that the Veteran had no complaints of hearing loss.  
However, the Veteran complained of hearing loss in a July 
2006 VA psychological examination. 

During an April 2007 VA audiology examination, the Veteran 
complained of some difficulty hearing over the past year, 
although the left ear heard better than the right.  He 
reported a history of ear infections and an injury to his 
right ear due to noise exposure, which resolved while in the 
military.  The Veteran reported taking prophylaxis for 
malaria and denied ear surgery, tinnitus, occupational and 
recreational noise exposure, family history of hearing loss, 
previous hearing aid use, or head trauma.  Puretone 
thresholds, in decibels, were reported as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
20 
20
20
20
20
LEFT
15
20
20
25
20
21

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear and of 100 percent in the right ear.  
The physician noted the Veteran's hearing was within normal 
limits from 250 through 8000 Hz. 

In a second VA audiology examination dated in April 2008, the 
Veteran reported pain in his right ear when exposed to loud 
noises.  He recalled taking prophylaxis for malaria and 
denied ear surgery, middle ear disorders, occupational and 
recreational noise exposure, family history of hearing loss, 
vertigo, or head trauma.  Puretone thresholds, in decibels, 
were reported as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
15
15
20
20
18
LEFT
15
15
10
20
20
16

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear and of 92 percent in the right ear.  
Otoscopy revealed clear canals bilaterally, external auditory 
canals were clear of debris, and light reflection was within 
normal limits.  Acoustic immittance revealed Type A 
tympanograms elicited bilaterally, suggesting normal middle 
ear compliance.  The physician noted that hearing was within 
normal limits from 250 through 8000 Hz.  

Analysis

Based on the evidence of record, the Board finds that the 
Veteran's claimed right and left ear sensorineural hearing 
loss is not a result of any established event, injury, or 
disease during active service.

Although the Veteran had three complaints of right ear pain 
and hearing loss from May 1968 to May 1969, these complaints 
apparently resolved.  The service treatment records are 
completely negative for an objectively verified hearing loss 
or treatment of a hearing loss disability for VA rating 
purposes.  Post service, no sensorineural hearing loss has 
been diagnosed.  Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present diagnosis of any bilateral hearing loss, there can be 
no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 143- 144 (1992).  Without competent evidence of an 
in-service disorder or a continuity of symptomatology 
exhibited throughout the years after active service, service 
connection for hearing loss cannot be granted.

In connection with the claims, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements.  However, the Veteran cannot establish 
the service connection claims on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that he has current right and left ear 
hearing loss as a result of active service, to include in-
service noise exposure, these claims turn on a medical 
matter-the relationship between current disability and 
service.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of the claims for service 
connection.

For the foregoing reasons, the claims for service connection 
for right and left ear hearing loss must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).



Increased Initial Rating for PTSD

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability. 38 C.F.R. § 4.1.  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b).

In this case, the Veteran was assigned an initial 30 percent 
disability rating for PTSD under Diagnostic Code 9411.  The 
RO increased the Veteran's disability rating for PTSD to 50 
percent, effective August 27, 2007.  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  


	(CONTINUED ON NEXT PAGE)




Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for left ear hearing 
loss. 

3.  Entitlement to an initial rating for posttraumatic stress 
disorder (PTSD) in excess of 30 percent for the period prior 
to August 27, 2007, and in excess of 50 percent for the 
period beginning August 27, 2007.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1967 
to July 1969.  The Veteran's DD-214 verifies his status as a 
combat Veteran, specifically his receipt of the Combat 
Infantryman Badge (CIB).

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision the RO granted 
service connection for PTSD and assigned a 30 percent 
disability rating, effective May 9, 2006; and from an April 
2007 rating decision which denied service connection for a 
bilateral hearing loss. 

In a June 2008 supplemental statement of the case (SSOC), the 
RO increased the Veteran's evaluation for PTSD to a 50 
percent rating, effective August 27, 2007. The issue of 
entitlement to a higher disability evaluation based upon an 
initial grant of service connection remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 
Vet. App. 119 (1999).

As the Veteran has perfected an appeal as to the initial 
rating assigned for PTSD, the Board has characterized this 
issue in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings), 
which requires consideration of the evidence since the 
effective date of the grant of service connection.  As 
Fenderson requires that the claim not be construed as claim 
for increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) are not applicable to the 
present claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate right ear 
hearing loss was manifested during active service, was 
manifested within the first post-service year, or an organic 
disease of the nervous system (sensorineural hearing loss) 
developed as a result of an established event, injury, or 
disease during active service.

3.  The evidence of record does not demonstrate left ear 
hearing loss was manifested during active service, was 
manifested within the first post-service year, or an organic 
disease of the nervous system (sensorineural hearing loss) 
developed as a result of an established event, injury, or 
disease during active service.

4.  Prior to August 27, 2007, the Veteran's service-connected 
PTSD was manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms of depressed mood, anxiety, alcohol dependence, and 
sleeping problems.

5.  Since August 27, 2007, the Veteran's service-connected 
PTSD was manifested by reduced reliability and productivity 
due to disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships. 


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service, nor may service incurrence of a hearing loss be 
presumed. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Left ear hearing loss was not incurred in or aggravated 
by service, nor may service incurrence of a hearing loss be 
presumed. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The criteria for a rating in excess of 30 percent for 
PTSD prior to August 27, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

4.  The criteria for a rating in excess of 50 percent for 
PTSD beginning August 27, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims for PTSD and hearing loss in May 2006.  Thereafter, he 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in July 2006.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
adjudicated.  The RO issued a SSOC for the hearing loss 
claims in May 2008 and for the PTSD claim in June 2008.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was also provided in the July 2006 
letter.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment records and post-service VA treatment 
records have been obtained and associated with his claims 
file.  The Veteran has also been provided with VA medical 
examinations in July 2006, April 2007, and April 2008, to 
assess the current nature and etiology of his claimed PTSD 
and hearing loss.  The Board finds the case is adequately 
developed for appellate review.

Service Connection for Right and Left Ear Hearing Loss

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be established 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

In this case, the Veteran has claimed hearing loss as a 
result of acoustic trauma suffered while in service. 

Prior to November 1967, service departments used ASA units to 
record puretone sensitivity thresholds in audiometric 
measurement.  VA currently uses ISO (ANSI) units.  For 
purposes of comparison between the service audiometric data 
and more recent VA audiometric data, the table below shows 
the ASA measurements recorded in service, with the comparable 
ISO (ANSI) measurements in adjacent parentheses.  At the time 
of the veteran's May1967 induction physical examination, pure 
tone thresholds, in decibels, were noted as follows:


HERTZ

500
1000
2000
3000
4000
For ISO 
add
(+15)
(+10)
(+10)
(+10)
(+5)
RIGHT
0 (15)
0 (10)
0 (10)
--
10 (15)
LEFT
0 (15)
0 (10)
0 (10)
--
10 (15)

In the accompanying Report of Medical History, the Veteran 
indicated that prior to service, he had been employer for 
about a year as a bartender.  
According to a November 1968 health record, the Veteran 
complained of pain in the right ear when close to any loud 
noises, some hearing loss, and tinnitus.  In a December 1968 
treatment note, the Veteran reported a blast injury to the 
right ear, and, although improved, he continued to have pain 
with loud noises and felt his hearing had decreased on the 
right. 

In a May 1969 service treatment record, the Veteran continued 
to complain of pain in the right ear.  However, a June 1969 
audiogram revealed normal hearing and on the authorized 
audiological evaluation at the time of separation in June 
1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

In a VA progress note dated in November 2005 the physician 
noted that the Veteran had no complaints of hearing loss.  
However, the Veteran complained of hearing loss in a July 
2006 VA psychological examination. 

During an April 2007 VA audiology examination, the Veteran 
complained of some difficulty hearing over the past year, 
although the left ear heard better than the right.  He 
reported a history of ear infections and an injury to his 
right ear due to noise exposure, which resolved while in the 
military.  The Veteran reported taking prophylaxis for 
malaria and denied ear surgery, tinnitus, occupational and 
recreational noise exposure, family history of hearing loss, 
previous hearing aid use, or head trauma.  Puretone 
thresholds, in decibels, were reported as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
20 
20
20
20
20
LEFT
15
20
20
25
20
21

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear and of 100 percent in the right ear.  
The physician noted the Veteran's hearing was within normal 
limits from 250 through 8000 Hz. 

In a second VA audiology examination dated in April 2008, the 
Veteran reported pain in his right ear when exposed to loud 
noises.  He recalled taking prophylaxis for malaria and 
denied ear surgery, middle ear disorders, occupational and 
recreational noise exposure, family history of hearing loss, 
vertigo, or head trauma.  Puretone thresholds, in decibels, 
were reported as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
15
15
20
20
18
LEFT
15
15
10
20
20
16

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear and of 92 percent in the right ear.  
Otoscopy revealed clear canals bilaterally, external auditory 
canals were clear of debris, and light reflection was within 
normal limits.  Acoustic immittance revealed Type A 
tympanograms elicited bilaterally, suggesting normal middle 
ear compliance.  The physician noted that hearing was within 
normal limits from 250 through 8000 Hz.  

Analysis

Based on the evidence of record, the Board finds that the 
Veteran's claimed right and left ear sensorineural hearing 
loss is not a result of any established event, injury, or 
disease during active service.

Although the Veteran had three complaints of right ear pain 
and hearing loss from May 1968 to May 1969, these complaints 
apparently resolved.  The service treatment records are 
completely negative for an objectively verified hearing loss 
or treatment of a hearing loss disability for VA rating 
purposes.  Post service, no sensorineural hearing loss has 
been diagnosed.  Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present diagnosis of any bilateral hearing loss, there can be 
no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 143- 144 (1992).  Without competent evidence of an 
in-service disorder or a continuity of symptomatology 
exhibited throughout the years after active service, service 
connection for hearing loss cannot be granted.

In connection with the claims, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements.  However, the Veteran cannot establish 
the service connection claims on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that he has current right and left ear 
hearing loss as a result of active service, to include in-
service noise exposure, these claims turn on a medical 
matter-the relationship between current disability and 
service.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of the claims for service 
connection.

For the foregoing reasons, the claims for service connection 
for right and left ear hearing loss must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).



Increased Initial Rating for PTSD

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability. 38 C.F.R. § 4.1.  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b).

In this case, the Veteran was assigned an initial 30 percent 
disability rating for PTSD under Diagnostic Code 9411.  The 
RO increased the Veteran's disability rating for PTSD to 50 
percent, effective August 27, 2007.  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  


	(CONTINUED ON NEXT PAGE)




Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work, is 
defiant at home, and is failing at school).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background

A November 2006 rating action awarded the Veteran service 
connection for PTSD, based on verified stressor as shown by 
the award of a Combat Infantryman's Badge, and a diagnosis of 
PTSD.  A 30 percent rating was assigned effective May 9, 
2006.

In a November 2005 VA new patient progress note, the 
physician noted no complaints of depression, sleep 
disturbance, anxiety, or stress.  

In a May 2006 VA progress note, the Veteran complained of 
being unable to sleep and feeling lonely.  He complained of 
nightmares, but denied remembering his dreams, feeling tired 
in the mornings, but revived after a couple cups of coffee, 
and that he lost 6 lbs over 6 months due to exercising and 
watching his diet.  He indicated good appetite and employment 
in a bakery.  He also denied homicidal or suicidal ideations, 
but stated he was drinking more since he was depressed. 

In a July 2006 VA psychological examination report, the 
Veteran stated he took a few college courses at night, but 
did not complete a degree.  He indicated that he worked as a 
restaurant manager or worker at as many as twenty different 
restaurants since his discharge from the service.  He 
reported leaving jobs for a variety of reasons, including 
conflicts with owners, lack of motivation, and unexplained 
layoffs.  At the time of the examination, he was noted to be 
working full time behind the counter of a specialty food 
store.  The physician noted the frequent job changes were at 
least as likely as not due to symptoms of PTSD.  The Veteran 
stated he lived alone, and had been married and divorced 
twice.  The second marriage ended because of his lack of 
emotional involvement, and he stated he had not dated since 
them.  He had a few friends, used to go hunting with his 
brother, and has a kayak he no longer uses.  He was at a loss 
to explain how he spends his leisure time currently.  The 
Veteran stated that a few years prior men from his unit 
contacted him, and while he enjoys the reunions, they trigger 
re-experiencing symptoms and anxiety.  The Veteran admitted 
to chronic abuse of alcohol, primarily to go to sleep at 
night.  He stated he had never had treatment, and did not 
feel that his drinking interfered with his ability to work.  
The Veteran also reported middle and late insomnia, resulting 
in fatigue during the day.  He complained of occasional 
nightmares and intrusive memories of combat, as well 
loneliness and anxiety.  He has great difficulty maintaining 
relationships and lacks interest in hobbies and leisure 
activities.  

Mental examination findings and observations noted that the 
Veteran was casually dressed, appropriately groomed, oriented 
in all spheres, and made eye contact.  His behavior was 
appropriate to the interview settings, with mildly anxious 
mood, highly constricted affect congruent with thought 
content, no impairment of communication or thought process, 
spontaneous speech, logical thinking without evidence of 
formal thought disorder, adequate memory, attention, and 
concentration.  Judgment and insight were present.  He 
reported passive suicidal ideation without intent or plan and 
denied homicidal ideation, hallucinations, delusions, 
phobias, obsessive thoughts, or rituals that interfere with 
functioning.  He indicated adequate maintenance of personal 
hygiene and competent management of finances, diet, and other 
activities of daily living.  He reported occasional panic 
attacks once or twice a month.  The psychologist noted that 
the Veteran's symptoms meet the DSM-IV criteria for PTSD and 
were moderate and recur daily.  The psychologist diagnosed 
PTSD and chronic alcohol abuse as well as assigned a GAF 
score of 58. 

In a September 2006 statement, the Veteran stated he still 
felt guilty after an incident in June 1968, when his Captain 
and radio man were seriously wounded and three other comrades 
were killed.  He acknowledged that since returning from 
Vietnam he had been married and divorced twice as well as 
abused drugs and alcohol until his heart attack in August 
1997.  He complained that since Vietnam he experienced 
nightmares and cold sweats, and often woke at night feeling 
empty and alone with a feeling of dread.  He reported that he 
occasionally felt suicidal, and, since the reunion of his 
former comrades, the feelings have been worse.  The Veteran 
also indicated that he has had many jobs and a difficult time 
focusing on the simplest things in daily life.  

In August 2007 VA progress notes, the Veteran complained of 
depression and sleep problems with dreams that wake him at 
night.  The Veteran was noted to be divorced, living with 
family, and involved in social activities.  He endorsed 
alcohol use, but no current drug abuse, abnormal behavior, 
hallucinations, or delusions.  He was observed to have 
appropriate affect, depressed mood, coherent and goal driven 
thought processes, some suicidal ideation, and some sleep 
disturbance.  The Veteran stated that he felt depressed, and 
admitted to having suicidal thoughts, but no plans of suicide 
and no homicidal ideations.  He stated he had been drinking 
too much and that his family suggested he talk to someone.  
The Veteran complained of anxiety, insomnia, and alcohol use, 
but denied panic, hopelessness, obsessionality, and 
hallucinations.  The Veteran was advised to seek alcohol 
treatment, but later indicated that he was not willing to 
stop drinking.

In an August 2007 psychiatry note, the examiner listed mental 
examination findings of normal grooming and hygiene, sedate 
motor activity, average IQ, fair judgement and insight, good 
impulse control, and normal attention, concentration, memory, 
and thought processes.  He again was noted to have suicidal 
ideation with no plan or intent and no homicidal ideation.  
The Veteran had normal appetite but no weight gain, loss, 
hopelessness, or helplessness.  The Veteran complained of 
middle insomnia, anhedonia, nightmares, and excessive 
drinking.  The Veteran reported symptoms of stress, and that 
one way he deals with it is by excessive drinking.  He 
admitted blackouts, but denied withdrawal symptoms.  The 
psychiatrist diagnosed alcohol abuse versus dependance and 
PTSD, and assigned a GAF score of 48.

In his November 2007 notice of disagreement, the Veteran 
claimed that he was experiencing increasingly periods of 
depression, nightmares, and sleepless nights which affected 
his ability to work and his personal life.  He stated he went 
to the VA Medical Center (VAMC) at Northport for therapy, but 
was told that he would have to detoxify first before he could 
get counseling.  He recognized he drinks to excess, but 
indicated he had no intention of quitting, as his alcoholism 
is part of his PTSD and the only thing that brings relief 
from his troubles. 

The Veteran underwent another VA psychiatric examination in 
April 2008.  The Veteran stated he worked full time as a 
counterman for a gourmet food store, and was let go from his 
last job, also as a counterman, for reasons there were not 
explained to him about a year and a half prior.  He reported 
not taking more than few days off in the last twelve months 
for psychiatric reasons, but felt that his bosses were 
dissatisfied with his level of engagement with customers 
because his hours had been cut back.  The Veteran claimed to 
live alone in his elderly stepmother's house spending most of 
his non-working time drinking, sometimes in bars.  He 
discussed attending a yearly reunion of his Army unit, but 
did not otherwise report any involvement in clubs or 
organizations.  The Veteran declined alcohol treatment as a 
requisite for counseling and had no substance abuse 
treatment.  He reported first drinking in Vietnam and using 
alcohol as a sedative, but also frequent social drinking with 
other people in the restaurant business.  The Veteran 
complained of chronic middle and late insomnia resulting in 
fatigue during the day, occasional nightmares, and intrusive 
memories of combat especially after his unit's reunions.  He 
continued to endorse be socially withdrawn, without interest 
in hobbies or leisure activities.  He reported he was often 
lonely, anxious, depressed, occasionally entertained passive 
suicidal ideation, and was easily irritated by people with an 
attitude at work.  The Veteran stated he spent most of his 
non-working time alone, except for meals three times a week 
with his stepmother, and had not dated anyone since his 
divorce eight years prior.  He did not describe any close 
friendships or lasting relationships except with members of 
his military unit whom he sees only once a year. 

On mental status examination, the psychologist listed 
findings of casually dressed, appropriately groomed, alert, 
oriented in all spheres, eye contact, appropriate behavior, 
anxious mood, congruent affect, constricted though content, 
unimpaired speech and thought process, normal speech, grossly 
intact long and short term recall, adequate attention and 
concentration, present judgment and insight, and generally 
logical and goal directed thinking without evidence of formal 
thought disorder.  He reported occasional passive suicidal 
ideation with no intent or plan and no homicidal ideation, 
hallucinations, or delusions.  He reported adequate 
maintenance of personal hygiene and competent management of 
finances, diet, and other activities of daily living.  He did 
not report panic attacks, phobias, obsessive thoughts or 
rituals that interfered with function.  He reported alcohol 
dependence, as noted previously, and complained of early and 
middle insomnia, resulting in fatigue during the day.  

The psychologist determined the Veteran did not report 
symptoms consistent with psychiatric disorders other than 
PTSD and alcohol dependence.   The psychologist noted that 
there was reduced reliability and productivity due to PTSD 
signs and other symptoms.  The Veteran reported conflict at 
his job because of his irritability, lack of energy, and 
motivation.  He stated he was likely fired from his last job 
and had his hours at his current job reduced for these 
reasons, and he complained that he was not working at his 
level of competence (he has managed a number of restaurants), 
also likely because of his PTSD.  The psychologist diagnosed 
PTSD and chronic alcohol dependence.  The psychologist also 
assigned a GAF score of 49, and noted that in the past year 
the GAF score was between 48 and 53.  The psychologist 
further noted that the Veteran was competent for VA purposes, 
and is capable of managing benefits in his own best 
interests.  Additionally, the psychologist opined that the 
Veteran's alcohol abuse or dependence was at least as likely 
as not secondary to PTSD. 

Analysis

The Board notes, at the outset, that in addition to PTSD, the 
record reflects that the Veteran has been diagnosed with 
alcohol abuse, for which service connection has not been 
granted or sought.  However, the April 2008 VA examination 
report indicated that alcohol abuse or dependence was at 
least as likely as not secondary to PTSD, and the Board 
cannot (and will not) separately discern from the record the 
effects of service-connected PTSD from the nonservice-
connected residuals of alcohol abuse.  See generally 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
impossible to separate the effects of a service-connected 
disability and a nonservice-connected disability, reasonable 
doubt is resolved in the veteran's favor and the symptoms in 
question attributed to the service-connected disability).  
Therefore, the Board finds, for the reasons indicated below, 
after a careful review of all pertinent evidence in light of 
the above-noted criteria, that the psychiatric symptoms have 
been consistent with the criteria for no more than the 
assigned 30 percent rating for the time period prior to 
August 27, 2007 and for no more than the currently assigned 
50 percent rating for the time period from August 27, 2007.  

For the Time Period Prior to August 27, 2007

Based on the evidence of record, the Board finds that during 
the time prior to August 27, 2007 the Veteran's service-
connected PTSD has been manifested by no more than an 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  The evidence demonstrates PTSD 
symptoms including anxiety, alcohol dependence, occasional 
panic attacks, and sleeping problems.  Although during the 
July 2006 VA examination the Veteran also complained of 
suicidal ideation and difficulty maintaining relationships 
which are indicative of a rating in excess of 30 percent, the 
Board notes that the Veteran did not exhibit any other traits 
of a higher evaluation.  In fact, the Veteran was, at that 
time, employed full time, and his mental status examination 
found present judgment, logical thinking, and no impairment 
of communication or thought processes. 

In the time period prior to August 27, 2007, there is no 
probative evidence of PTSD symptoms such as stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, retention of only highly 
learned material, or impaired judgment and abstract thinking 
warranting an assignment of 50 percent rating.  Nor is there 
probative evidence of symptoms such as obsessional rituals, 
intermittently illogical speech, near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or a 
persistent danger of hurting self or others warranting a 70 
percent rating.  

The lowest GAF score of record, 58, was listed in a July 2006 
VA examination report.  The Board finds that that this GAF 
score is consistent with the reported symptomatology-to 
include some disturbances of motivation and mood-and, thus, 
is also consistent with no greater impairment than that 
contemplated by the initial 30 percent rating assigned.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 30 percent rating during the time period 
prior to August 27, 2007.

The aforementioned discussion makes clear that the Veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 30 percent rating under the 
applicable rating criteria.  Therefore, the Board finds a 
rating in excess of 30 percent is not warranted for the time 
period prior to August 27, 2007.As the criteria for the next 
higher, 50 percent, rating for PTSD have not been met during 
this time period, it logically follows that criteria for an 
even higher rating (70 or 100 percent) likewise have not been 
met.  

For the Time Period Since August 27, 2007

Based on the evidence of record, the Board finds that during 
the time period since August 27, 2007 the Veteran's service-
connected PTSD has been manifested by no more than an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  In his 
April 2008 VA examination report, the evidence demonstrated 
PTSD symptoms including depressed mood, anxiety, alcohol 
dependence, and difficulty maintaining social and 
occupational relationships.  Although in the August 2007 VA 
progress note and April 2008 VA examination report the 
Veteran is noted to also have complaints of suicidal 
ideation, which is indicative of a higher rating, the Board 
notes that the Veteran did not exhibit any other traits of a 
higher evaluation.  In fact, at that time, the Veteran had 
close relationship with family, continued to work full time, 
exhibited unimpaired speech and thought processes, unimpaired 
judgment, and had adequate personal hygiene.  Furthermore, 
the physician in the April 2008 VA examination report 
specifically stated that the Veteran had "reduced 
reliability and productivity due to PTSD."

There was also no evidence of PTSD symptoms such as 
obsessional rituals, intermittently illogical speech, near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, or a persistent danger of hurting self or others 
warranting a 70 percent rating.  Nor is there probative 
evidence of symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, memory loss for names of close relatives, own 
occupation, or own name to warrant a 100 percent disability 
rating.  Therefore, the Board finds a rating in excess of 50 
percent is not warranted for the time period since August 27, 
2007.

Furthermore, the lowest GAF score of record for this time 
period, 48, was listed in a VA psychiatry note dated in 
August 2007.  The Board finds that that this GAF score is 
consistent with the reported symptomatology-difficulty with 
social and occupational relationships-and, thus, is also 
consistent with no greater impairment than that contemplated 
by the 50 percent rating assigned for the time period 
beginning August 27, 2007.  As stated previously, the GAF 
score assigned in a case is not dispositive of the evaluation 
issue.  The GAF score must be considered in light of the 
actual symptoms of the Veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).  

The aforementioned discussion makes clear that the Veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 50 percent rating under the 
applicable rating criteria for the time period since August 
27, 2007.  As the criteria for the next higher, 70 percent, 
rating for PTSD have not been met during this time period, it 
logically follows that criteria for an even higher rating 
(100 percent) likewise have not been met.

For All Time Periods

The Board acknowledges the Veteran and his representative's 
contentions that his PTSD is more severely disabling. 
 However, as noted above, the Veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to right ear hearing loss is denied. 

Entitlement to left ear hearing loss is denied. 

Entitlement to a rating in excess of 30 percent for the time 
period prior to August 27, 2007, and to a rating in excess of 
50 percent for the time period since August 27, 2007 is 
denied. 


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


